                                   Case 21-10036-CSS            Doc 896      Filed 06/30/21       Page 1 of 4




                                          IN THE UNITED STATES BANKRUPTCY COURT

                                                        DISTRICT OF DELAWARE



                    In re:                                                        Chapter 11

                    EHT US1, INC., et al.,                                        Case No. 21-10036 (CSS)

                                                   Debtors1.                      (Jointly Administered)




                           SUPPLEMENTAL DECLARATION OF JOHNNY VALLEJO IN SUPPORT OF
                          LIMITED OBJECTION OF THE CITY OF LONG BEACH TO THE DEBTORS’
                         MOTION, PURSUANT TO BANKRUPTCY CODE SECTIONS 365(B) AND 554(A),
                         SEEKING ENTRY OF ORDER (1) AUTHORIZING DEBTOR URBAN COMMONS
                         QUEENSWAY, LLC TO (A) REJECT CERTAIN EXECUTORY CONTRACTS AND
                        UNEXPIRED LEASES AND SUBLEASES NUNC PRO TUNC TO SURRENDER DATE
                          AND (B) ABANDON ANY REMAINING PERSONAL PROPERTY LOCATED AT
                                  LEASED PREMISES AND (II) GRANTING RELATED RELIEF

                             I, Johnny Vallejo, declare:

                             1.     I am the Business Operations Bureau Manager for the Economic Development

                    Department for the City of Long Beach. I am over the age of 18. Each of the facts contained in

                    this declaration is based on personal knowledge and, if called as a witness, I could and would

                    competently testify as to these facts.


                    1
                     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
                    number, as applicable, are as follows: EHT US1, Inc. (6703); 5151 Wiley Post Way, Salt Lake City, LLC
                    (1455); ASAP Cayman Atlanta Hotel LLC (2088); ASAP Cayman Denver Tech LLC (7531); ASAP
                    Cayman Salt Lake City Hotel LLC (7546); ASAP Salt Lake City Hotel, LLC (7146); Atlanta Hotel
                    Holdings, LLC (6450); CI Hospitality Investment, LLC (7641); Eagle Hospitality Trust S1 Pte Ltd.
                    (7669); Eagle Hospitality Trust S2 Pte Ltd. (7657); EHT Cayman Corp Ltd. (7656); Sky Harbor Atlanta
                    Northeast, LLC (6450); Sky Harbor Denver Holdco, LLC (6650); Sky Harbor Denver Tech Center, LLC
                    (8303); UCCONT1, LLC (0463); UCF 1, LLC (6406); UCRDH, LLC (2279); UCHIDH, LLC (6497);
                    Urban Commons 4th Street A, LLC (1768); Urban Commons Anaheim HI, LLC (3292); Urban
                    Commons Bayshore A, LLC (2422); Urban Commons Cordova A, LLC (4152); Urban Commons
                    Danbury A, LLC (4388); Urban Commons Highway 111 A, LLC (4497); Urban Commons Queensway,
                    LLC (6882); Urban Commons Riverside Blvd., A, LLC (4661); and USHIL Holdco Member, LLC
                    (4796). The Debtors’ mailing address is 3 Times Square, 9th Floor New York, NY 10036 c/o Alan
                    Tantleff (solely for purposes of notices and communications).

                                                                         1
2660958 (002).DOC
                                  Case 21-10036-CSS           Doc 896     Filed 06/30/21      Page 2 of 4



                           2.        Any capitalized terms used but not defined herein, shall have the same meaning as

                    is affixed to them in the City’s limited objection and this declaration is made in support of the

                    limited objection. The documents and exhibits referred to herein are maintained by the City in

                    the ordinary course of the City’s business at or near the time of the acts, conditions, or events to

                    which they relate.

                           3.        In my declaration filed on June 18, 2021 (Docket No. 871), I stated in Paragraph 5

                    that the Leases between the City and the Debtor do not encompass a Soviet submarine B-427

                    named “Scorpion” that sits partially submerged alongside the Queen Mary. The Scorpion

                    operated in the 1970s and 1980s as part of the Russian Pacific Fleet, and was decommissioned in

                    or around 1994. Since approximately 1998, it has been moored in the water alongside the Queen

                    Mary as a tourist attraction, although it has been closed to the public since approximately 2015.

                    The City believes that the Scorpion is either personal property belonging to the Debtor or is

                    otherwise possessed by the Debtor. The Scorpion is not owned by the City or discussed in the

                    Leases, yet it poses serious health, safety and environmental concerns.

                           4.        As a supplement to my prior declaration in regard to the City’s belief that the

                    Scorpion submarine is either personal property belonging to the Debtor or is otherwise possessed

                    by the Debtor:

                                         a. The City’s records reflect that a “Submarine Lease Agreement” was

                                            entered into between Newco Pty Ltd., LLC (“Newco”) and Save the
                                            Queen, LLC (“STQ”) on or about December 27, 2010. Pursuant to the

                                            Submarine Lease Agreement, STQ leased the submarine from Newco.

                                            Article 1 of the Submarine Lease Agreement states that the term of the

                                            lease expires on December 31, 2020 unless extended or terminated. A true

                                            and correct copy of the Submarine Lease Agreement is attached hereto as

                                            Exhibit A. Based on the terms of the Submarine Lease Agreement, it

                                            appears that the lease expired prior to the filing of the Debtor’s bankruptcy
                                            case.



                                                                      2
2660958 (002).DOC
                    Case 21-10036-CSS       Doc 896     Filed 06/30/21     Page 3 of 4



                       b. The City’s records reflect that STQ and the Debtor entered into an

                          Assignment and Assumption of Lease on or about April 19, 2016,

                          whereby STQ assigned its rights with regard to the Submarine Lease

                          Agreement to the Debtor. A true and correct copy of the Assignment and

                          Assumption of Lease is attached hereto as Exhibit B.

                       c. In or about late 2019, the Debtor requested that the City approve a sale of

                          the submarine. In a letter from the City dated November 15, 2019, the

                          City stated that “[t]he City has no ownership interest in the Submarine and

                          the Lease does not require the Submarine to remain a part of the Premises.

                          The City, as landlord, hereby consents to efforts by Urban Commons to

                          sell, transfer or otherwise remove the Submarine from the Premises.” A

                          true and correct copy of the letter is attached hereto as Exhibit C.

                       d. News articles in or about late 2019 include quotes from the Debtors’

                          principals indicating that the Debtor (rather than Newco) was negotiating a

                          sale of the submarine. For example, in an article published by the Long

                          Beach Post on or about November 19, 2019, it states that the submarine is

                          owned by Newco, but that the Debtor was negotiating a sale: “Urban

                          Commons Principal Taylor Woods in a statement said Urban Commons is

                          ‘currently negotiating the terms of the sale of a submarine with a
                          prospective buyer,’ but no sale has yet been finalized.” A true and correct

                          copy of the Long Beach Post article is attached hereto as Exhibit D.

                       e. Newco filed a “Certificate of Cancellation Limited Liability Company

                          (LLC)” with the California Secretary of State on June 3, 2020. A true and

                          correct copy of the Certificate of Cancellation is attached hereto as

                          Exhibit E.

                       f. Based on all of the foregoing, the City is not aware as to whether the
                          Debtor actually owns the submarine at this point. However, the request



                                                    3
2660958 (002).DOC
                                  Case 21-10036-CSS         Doc 896     Filed 06/30/21     Page 4 of 4



                                           from the Debtor in late 2019 and the City’s response, together with the

                                           news articles from late 2019, indicate that the Debtor may have rights in

                                           regard to the submarine and/or sale of the submarine.



                           I declare under penalty of perjury under the laws of the United States of America that the

                    foregoing is true and correct.

                                   Executed June 30, 2021 at Long Beach, California.




                                                                 _______________________________________
                                                                             JOHNNY VALLEJO




                                                                    4
2660958 (002).DOC
